ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_01_FR.txt.                                                                                142




 Opinion dissidente commune de M. le juge Owada,
       président, et de MM. les juges Simma
        et Abraham, Mme lA juge Donoghue
              et M. le juge ad hoc Gaja

[Texte original français]

   Accord sur le rejet de la première exception préliminaire relative à l’existence
d’un différend mais pas sur le raisonnement de la Cour — Manque de souplesse
dans la détermination objective de l’existence d’un différend — Existence d’un
différend relevant de l’objet de la CIEDR bien avant le 9 août 2008 — Renvoi aux
opinions individuelles — Désaccord avec la position de la Cour retenant la deuxième
exception préliminaire relative aux conditions procédurales posées par l’article 22
de la CIEDR — Caractère douteux de l’analyse faite par la Cour de la question de
savoir si l’article 22 de la CIEDR établit des conditions préalables obligatoires —
Argument résultant du principe de l’« effet utile » pertinent mais non péremptoire —
Sens littéral de la formule « tout différend qui n’aura pas été réglé par » —
Défaut de prise en compte du caractère dérogatoire de cette formule — Caractère
incertain de la jurisprudence antérieure de la Cour quant au sens à donner
à ce type de clause — Défaut injustifié d’appliquer la jurisprudence la plus
récente de la Cour quant au moment auquel les conditions de la compétence
de la Cour doivent être remplies — Pour autant que l’article 22 de la CIEDR
pose des conditions préalables obligatoires, caractère alternatif de celles-ci —
Contenu de la condition consistant à avoir tenté de régler le différend par la
voie de négociation — Approche trop formaliste de la Cour — Condition
remplie en cas d’absence de perspective raisonnable pour que le différend
soit résolu par la voie des négociations entre les Parties — Prise en compte
de l’objet du différend et des positions respectives des Parties — En l’espèce,
pour autant que la condition est exigée par l’article 22 de la CIEDR, réalisation
de cette condition à la date de la requête, eu égard aux circonstances de
l’affaire.

   1. Dans le présent arrêt, la Cour statue sur deux exceptions prélimi-
naires opposées par la Fédération de Russie à la requête de la Géorgie.
Elle rejette la première, tirée de la prétendue absence, à la date de l’intro-
duction de la requête, d’un différend entre les deux Parties relativement à
l’interprétation ou à l’application de la convention internationale sur l’éli-
mination de toutes les formes de discrimination raciale (CIEDR) ; elle
accueille, en revanche, la seconde, tirée de ce que la requête n’a pas été
précédée par la tentative de régler le différend par la voie de négociations,
pas plus que par la mise en œuvre des procédures spéciales prévues par la
CIEDR.
   2. Nous avons voté en faveur du point 1) a) du dispositif parce que
nous pensons que c’est à bon droit que la Cour a rejeté la première excep-
tion préliminaire. En revanche, nous avons voté contre le point 1) b),
parce que nous sommes d’avis que la deuxième exception préliminaire

                                                                                 76

     convention sur la discrimination raciale (op. diss. comm.) 143

aurait dû également être rejetée, et contre le point 2), parce que nous pen-
sons, en conséquence, que la Cour aurait dû se déclarer compétente pour
connaître de la requête.
   3. En dépit de notre vote en faveur du rejet de la première exception
préliminaire, nous sommes en désaccord, sur des aspects importants, avec
le raisonnement suivi à cet égard par la Cour. Certaines des raisons de
notre désaccord sont développées dans nos opinions individuelles respec-
tives.
   En résumé, il ressort des motifs retenus par la Cour qu’un différend
n’existe que si, avant l’introduction de la requête, le demandeur a notifié
au défendeur ses prétentions, et si le défendeur « s’est opposé » auxdites
prétentions. Mais jusqu’à présent, comme cela est démontré plus en détail
dans les opinions individuelles de certains d’entre nous, la Cour n’avait
pas exigé, afin de procéder à la détermination objective de l’existence d’un
différend, une notification préalable de la demande et un rejet par le
défendeur. Elle avait au contraire fait preuve de souplesse, par exemple en
tirant des conclusions de la conduite des Parties et en prenant en compte
leurs positions telles qu’elles s’étaient exprimées devant la Cour.
   4. Nous sommes aussi en désaccord avec la manière dont l’arrêt exa-
mine les faits présentés par la Géorgie, au soutien de la conclusion de la
Cour selon laquelle aucun différend correspondant à l’objet de la requête
n’a existé avant le 9 août 2008. Considéré dans son ensemble, le dossier
démontre selon nous qu’il existait entre les Parties un différend —
c’est‑à‑dire un « désaccord sur un point de droit ou de fait » — relevant de
l’objet de la CIEDR, qui a pris naissance dans la période séparant l’entrée
en vigueur de cette Convention — dans les rapports entre les Parties — et
l’introduction de la requête, et ce bien avant le 9 août 2008. Il n’est nul
besoin de déterminer la date exacte à laquelle ce différend est apparu.
C’est pourtant ce à quoi la Cour s’est employée, en scrutant chaque décla-
ration ou document invoqué par la Géorgie, et en écartant chacun d’entre
eux (jusqu’à la date qu’elle retient finalement) au motif, par exemple, que
le document en cause allègue l’existence d’une discrimination ethnique
mais sans l’attribuer expressément à la Russie, ou bien formule des griefs
à l’encontre de la Russie mais sans les lier explicitement à la discrimina-
tion ethnique. Nous sommes parfaitement conscients des délicates ques-
tions de droit et de fait sur lesquelles la Cour aurait à se prononcer pour
décider si — sur le fond — la Géorgie a démontré le bien‑fondé de ses
allégations relatives aux violations de la CIEDR qu’aurait commises la
Russie. Mais ce sont là des questions qui ne se trouvaient pas posées à la
Cour à ce stade de la procédure. La question soulevée par la première
exception préliminaire était seulement de savoir s’il existait un différend
entre la Géorgie et la Russie concernant l’interprétation ou l’application
de la CIEDR. Et à cette question, assurément, la réponse est affirmative.
   5. La présente opinion sera consacrée, pour l’essentiel, à l’exposé des
raisons de notre désaccord quant à la décision prise par la Cour en ce qui
concerne la deuxième exception préliminaire. Ces raisons sont les sui-
vantes.

                                                                         77

      convention sur la discrimination raciale (op. diss. comm.) 144

    6. Il n’est pas contesté que la seule base de compétence invoquée par la
Géorgie, et par conséquent la seule que la Cour avait à examiner, est la
clause compromissoire figurant à l’article 22 de la CIEDR. Il n’est pas
contesté non plus que les deux Parties étaient liées, à la date d’introduc-
tion de la requête, par cette disposition.
    7. L’article 22 de la CIEDR permet à toute partie à la Convention de
porter unilatéralement devant la Cour « tout différend … touchant l’inter-
prétation ou l’application de la présente Convention qui n’aura pas été
réglé par voie de négociation ou au moyen des procédures expressément
prévues par ladite Convention ».
    8. Il est entendu que les « procédures expressément prévues » auxquelles
se réfère l’article 22 sont celles que décrit la partie II de la Convention, et
plus particulièrement ses articles 11 à 13. Il est constant que la Géorgie
n’a pas tenté de mettre en œuvre ces procédures, en vue de régler son dif-
férend avec la Russie, avant de saisir la Cour le 12 août 2008.
    9. Selon la Fédération de Russie, la Cour ne peut se déclarer compé-
tente pour connaître d’un différend que si l’Etat qui la saisit a préalable-
ment tenté — sans succès — de régler ledit différend en utilisant, au besoin,
les deux voies mentionnées à l’article 22, à savoir la « négociation » et les
 « procédures expressément prévues » par la Convention. En l’espèce, la
 seule circonstance que la Géorgie n’a pas mis en œuvre les procédures
 ­spéciales prévues par la partie II de la Convention avant de porter l’af-
faire devant la Cour suffirait, selon la Russie, à entraîner l’incompétence
de la Cour. De toute façon, quand bien même il suffirait que l’Etat
­requérant ait utilisé l’une des deux voies mentionnées à l’article 22, la
 conclusion serait la même, car la Géorgie n’a pas non plus tenté, selon la
 Russie, de régler son différend avec elle par voie de négociation. Telle est
 la substance de la deuxième exception préliminaire sur laquelle la Cour
 avait à statuer.
    10. Pour examiner complètement une telle argumentation, il convient,
 en principe, de répondre aux quatre questions suivantes : 1) L’article 22 de
la CIEDR établit‑il des « préconditions » dont il appartient à la Cour de
vérifier la réalisation afin de pouvoir exercer sa compétence ? 2) En cas de
réponse affirmative à la question précédente, ces « préconditions » sont‑elles
 alternatives ou cumulatives ? 3) Si elles sont alternatives, quel est le contenu
 exact de la condition d’avoir tenté de « régler le différend par voie de négo-
 ciation » ? 4) Cette dernière condition est‑elle remplie en l’espèce ?
    11. La Cour répond par l’affirmative à la première question (arrêt,
 par. 141 et 147). Elle retient, en réponse à la troisième question, une concep-
 tion plutôt exigeante de la « négociation » (ibid., par. 157 à 162). Elle estime,
en réponse à la quatrième question, que la Géorgie n’a pas satisfait à la
condition préalable d’avoir cherché à régler le différend par voie de négo-
 ciation avec la Russie (ibid., par. 182). En conséquence, elle n’estime pas
 devoir se prononcer sur la deuxième question, aucune des conditions procé-
 durales de l’article 22 n’étant à ses yeux remplies (ibid., par. 183).
    12. Notre opinion, sur les questions qui viennent d’être énoncées, est la
 suivante.

                                                                               78

      convention sur la discrimination raciale (op. diss. comm.) 145

   Nous pensons que l’interprétation que retient la Cour de l’article 22, à
savoir que cette disposition établit des « conditions » préalables auxquelles
est subordonné l’exercice par la Cour de sa compétence, est douteuse, et
que l’analyse de la Cour sur ce point néglige ou sous‑estime des argu-
ments qui auraient pu la conduire à une conclusion différente.
   Mais surtout, nous pensons que même sur la base du postulat général
que retient la Cour au paragraphe 141 de l’arrêt, à savoir que « les termes
de l’article 22 … établissent des conditions préalables auxquelles il doit
être satisfait avant toute saisine de la Cour », l’exception préliminaire
aurait dû être rejetée.
   En effet, les deux « conditions » — si l’on accepte de les qualifier ainsi —
de l’article 22 ne peuvent avoir qu’un caractère alternatif, et non cumulatif.
   La condition d’avoir tenté de régler le différend par la négociation doit
être comprise et appliquée de manière réaliste et substantielle, et non,
comme le fait l’arrêt, d’une façon irréaliste et formaliste.
   En conséquence du point précédent, nous sommes d’avis que, à la date
de l’introduction de l’instance, toute possibilité raisonnable de règlement
du différend par la négociation avait été épuisée, de telle sorte que les
conditions de l’exercice par la Cour de sa compétence étaient, en tout état
de cause, remplies.
   13. Ces différents points vont être à présent développés.


    I. L’article 22 de la CIEDR énonce‑t‑il des « préconditions »
           procédurales auxquelles il doit être satisfait
                     avant la saisine de la Cour ?

   14. Les termes « conditions » et « préconditions » ne sont pas dépourvus
d’une certaine ambiguïté. On les emploie ici pour des raisons de commo-
dité, comme l’a fait la Cour par le passé à propos de clauses compromis-
soires analogues à l’article 22 de la CIEDR, ou à propos de l’article 22
lui‑même, lorsqu’elle a affirmé, ou au contraire dénié, l’existence de telles
« conditions » (Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda), compétence et rece-
vabilité, arrêt, C.I.J. Recueil 2006, p. 39, par. 87 ; Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordon-
nance du 15 octobre 2008, C.I.J. Recueil 2008, p. 388, par. 114).
   15. L’important n’est pas le choix de telle ou telle terminologie, mais
de définir clairement les termes du débat qui a opposé les Parties au sujet
de l’interprétation, sur ce point, de l’article 22.
   Les Parties n’ont pas été en désaccord sur le fait que la Cour, pour
pouvoir exercer sa compétence, devait au minimum vérifier que le diffé-
rend qui lui a été soumis « n’a pas été réglé » par une voie ou l’autre. En
effet, si tel a été le cas, il n’existe plus de différend susceptible de règlement
judiciaire, le règlement diplomatique auquel, par hypothèse, les parties
auraient souscrit s’imposant à elles. En ce sens, il y a bien une condition

                                                                               79

     convention sur la discrimination raciale (op. diss. comm.) 146

factuelle dont la Cour doit s’assurer, dans tous les cas, et à laquelle sa
compétence est subordonnée.
   Là n’est pas la question sur laquelle les Parties se sont opposées, et que
la Cour était appelée à trancher.
   Cette question était la suivante. Selon la Fédération de Russie, la Cour
ne peut connaître d’une affaire qui lui est soumise en vertu de l’article 22
que si l’Etat demandeur démontre, à la satisfaction de la Cour, non seu-
lement que le différend n’a pas été réglé, mais qu’il s’est efforcé de le régler
soit par la négociation directe, soit, à défaut, par la mise en œuvre des
procédures spéciales de la partie II de la Convention, et qu’il n’a pas pu y
parvenir. Selon la Géorgie, au contraire, il faut et il suffit que le différend
n’ait pas été réglé ; le demandeur n’a rien de plus à démontrer, et en par-
ticulier il n’a pas à prouver qu’il a tenté de régler le différend autrement
que par la voie judiciaire avant de s’adresser à la Cour.
   16. La Cour prend parti, de façon claire et catégorique, en faveur de la
thèse défendue par la Russie — réserve faite de la question du caractère
alternatif ou cumulatif des deux voies envisagées à l’article 22, sur laquelle
elle estime ne pas devoir se prononcer.
   Ainsi, selon l’arrêt, la tentative infructueuse de régler le différend par
un moyen diplomatique constitue bien une « précondition » de la compé-
tence de la Cour. L’arrêt précise même que cette « précondition » doit être
remplie à la date de la saisine de la Cour, en ce sens qu’il faut qu’à cette
date, et non à quelque date postérieure, toute possibilité de règlement
négocié ait été épuisée, car les négociations « ont échoué, sont devenues
inutiles ou ont abouti à une impasse » (arrêt, par. 159).
   Nous pensons que, sur le premier point, l’interprétation retenue par la
Cour est douteuse et que, sur le second, elle s’écarte de sa jurisprudence la
plus récente.
   17. Pour conclure que l’article 22 pose des « préconditions » à la com-
pétence de la Cour, l’arrêt s’appuie sur trois séries de considérations.
   En premier lieu, il affirme que le sens ordinaire des termes employés,
interprétés dans leur contexte selon les règles d’interprétation codifiées à
l’article 31, paragraphe 1, de la convention de Vienne sur le droit des trai-
tés, conduit à une telle conclusion (ibid., par. 141). En deuxième lieu, il
soutient que la jurisprudence constante de la Cour, élaborée à l’occasion
des affaires dans lesquelles la Cour était appelée à faire application de
clauses analogues à l’article 22, conforte une telle interprétation. En troi-
sième lieu et enfin, il se réfère aux travaux préparatoires du texte à inter-
préter, qu’il analyse aux paragraphes 142 à 147.
   18. En réalité, la Cour ne tire guère de conséquences de son examen
des travaux préparatoires. Elle se borne à relever, en conclusion de cet
examen, que « les travaux préparatoires … ne suggèrent … pas une
conclusion différente de celle à laquelle elle est parvenue par la méthode
principale de l’interprétation selon le sens ordinaire » (ibid., par. 147).
Autrement dit, elle ne trouve pas dans les travaux préparatoires une
confirmation de l’interprétation à laquelle elle était déjà parvenue sur la
base du « sens ordinaire » des termes de la clause ; plus prudemment, elle

                                                                             80

      convention sur la discrimination raciale (op. diss. comm.) 147

constate qu’elle n’y trouve pas non plus d’éléments décisifs qui pourraient
venir au soutien d’une interprétation contraire.
   19. C’est donc exclusivement de l’analyse du « sens ordinaire » des
termes et de l’examen de la jurisprudence antérieure que sont tirés les
arguments sur lesquels s’appuie la Cour pour justifier l’interprétation
qu’elle retient. Or, sur ces deux aspects, son argumentation nous paraît
être assez faible et soulever de sérieuses interrogations.
   20. Il n’est pas douteux qu’un traité doit être interprété d’abord « suivant
le sens ordinaire à attribuer [à ses] termes … dans leur contexte et à la
lumière de son objet et de son but » (convention de Vienne sur le droit
des traités, art. 31, par. 1). Les travaux préparatoires ne constituent qu’un
« moyen complémentaire d’interprétation » auquel il ne doit être recouru que
si la « règle générale d’interprétation » énoncée à l’article 31 de la convention
de Vienne laisse le sens du texte « ambigu ou obscur », ou conduit à un résul-
tat « manifestement absurde ou déraisonnable » (article 32 de la même
convention). Aussi bien la Cour, ayant conclu que le « sens ordinaire » des
termes la conduisait à une conclusion dépourvue d’ambiguïté et qui n’est ni
absurde ni déraisonnable, précise‑t‑elle (arrêt, par. 142) qu’elle n’a nul
besoin de recourir à l’examen des travaux préparatoires. Elle ne le fait, à titre
surabondant, que « pour confirmer son interprétation » fondée sur le
sens ordinaire — objectif que finalement elle échoue à atteindre.
   21. Il est cependant frappant de constater que l’application en l’espèce,
par l’arrêt, de la « règle générale d’interprétation », à savoir « le sens ordi-
naire à attribuer aux termes du traité dans leur contexte et à la lumière de
son objet et de son but », se résume en tout et pour tout à la mise en
œuvre de la technique de l’« effet utile ». Selon la Cour, « si l’on interpré-
tait l’article 22 de la Convention comme signifiant, ainsi que le soutient la
Géorgie, qu’il suffit, en fait, que le différend n’ait pas été résolu…, cela
reviendrait à priver d’effet » le passage que l’on cherche à interpréter
(ibid., par. 133). C’est ce motif, et lui seul, qui soutient la conclusion de
la Cour, et celle‑ci n’a pas cru devoir pousser plus loin son analyse du
« sens ordinaire des termes ». L’argument supplémentaire tiré, au para-
graphe 135, de la version française de l’article 22, qui emploie le futur
antérieur (« différend … qui n’aura pas été réglé »), alors que la version
anglaise emploie l’indicatif présent (« dispute … which is not settled »),
n’est guère consistant, car quel que soit le temps employé la difficulté d’in-
terprétation demeure la même.
   22. Nous n’entendons certes pas contester le caractère pertinent, ni
sous‑estimer l’importance, du principe selon lequel l’interprète doit cher-
cher, normalement, à attribuer aux termes d’un traité un sens qui abou-
tisse à leur donner un effet concret, de préférence au sens dont le résultat
serait de les priver de tout effet (principe dit de l’« effet utile »). Mais une
telle technique d’interprétation ne peut jamais avoir le caractère péremp-
toire que paraît lui accorder la Cour dans la présente affaire, elle ne sau-
rait se suffire à elle‑même.
   En réalité, l’« effet utile » n’est qu’un des arguments propres à orienter
dans le sens d’une certaine interprétation, mais il ne dispense pas de

                                                                              81

      convention sur la discrimination raciale (op. diss. comm.) 148

prendre en considération les autres éléments pertinents aux fins de l’éluci-
dation du sens du texte. En l’espèce, il nous semble que la Cour aurait dû
au moins examiner certains éléments qui auraient été de nature à contre-
balancer l’argument résultant du principe de l’effet utile, lequel, tel que
décrit par la Cour dans le présent arrêt, allait assurément dans le sens de
l’interprétation soutenue par la défenderesse.
    23. Ces éléments, dont nous regrettons que l’arrêt s’abstienne même de
les mentionner, sont les suivants.
    D’abord, la Cour ne paraît attacher aucune importance au fait que l’in-
terprétation qu’elle retient ne correspond pas au sens littéral du texte,
selon le sens le plus ordinaire des termes employés. La formule « tout dif-
férend qui n’aura pas été réglé par », considérée en elle‑même, ne suggère
ni n’implique qu’un règlement doit nécessairement avoir été recherché
avant la saisine de la Cour. A cet égard, l’arrêt paraît tenir pour syno-
nymes les diverses formulations que l’on peut trouver dans les clauses
compromissoires qui font référence à des négociations, et notamment,
d’une part, celles qui, comme l’article 22 de la CIEDR, se réfèrent à un
différend « qui n’aura pas (ou qui n’a pas) été réglé » et, d’autre part, celles
qui se réfèrent à un différend « qui ne peut pas (ou qui n’a pas pu) être
réglé » ou encore « qui n’est pas susceptible d’être réglé » (voir, pour des
exemples de cette seconde hypothèse, les clauses compromissoires appli-
cables dans les affaires des Concessions Mavrommatis en Palestine, arrêt
no 2, 1924, C.P.J.I. série A no 2, p. 11, du Sud‑Ouest africain (Ethiopie
c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, p. 335, et des Questions d’interprétation et d’ap-
plication de la convention de Montréal de 1971 résultant de l’incident aérien
de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique), excep­
tions préliminaires, arrêt, C.I.J. Recueil 1998, p. 121, par. 17).
    La Cour relève ces « variations dans les termes utilisés » (arrêt, par. 136)
mais paraît les tenir pour dépourvues de signification, puisqu’elle n’en tire
aucune conséquence.
    Pourtant, la question aurait mérité un examen plus approfondi. Dès lors
que, au moment de l’élaboration et de l’adoption de la CIEDR, soit en 1965,
il existait, dans les clauses compromissoires des traités en vigueur se référant
à des « négociations », deux types de formulations, à savoir, en simplifiant
quelque peu, celles qui mentionnaient les différends « ne pouvant pas être
réglés » (ou « n’étant pas susceptibles d’être réglés ») par la négociation, d’une
part, et celles qui mentionnaient simplement les différends « n’ayant pas été
réglés » par la négociation, d’autre part, on peut se demander si la formula-
tion retenue pour l’article 22 n’a pas été un choix délibéré, et donc significa-
tif, plutôt que le choix aléatoire d’une formule parmi d’autres considérées
comme équivalentes. Force est de constater en tout cas que les rédacteurs de
la CIEDR ont choisi, de propos délibéré ou non, la formule la moins sus-
ceptible d’être interprétée littéralement comme posant une « précondition »
consistant dans la recherche préalable d’un règlement négocié.
    24. L’observation qui précède est renforcée par le statut des négocia-
tions préalables à l’introduction d’une instance judiciaire en droit interna-

                                                                               82

     convention sur la discrimination raciale (op. diss. comm.) 149

tional. La Cour cite, au paragraphe 131, l’arrêt rendu en 1924 par la CPJI
dans l’affaire des Concessions Mavrommatis en Palestine, aux termes
duquel, « avant qu’un différend fasse l’objet d’un recours en justice, il
importe que son objet ait été nettement défini au moyen de pourparlers
diplomatiques » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 15). Elle omet de
citer le dictum, beaucoup plus significatif à nos yeux, de l’arrêt rendu par
la présente Cour en 1998 en l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), selon lequel « [i]l
n’existe ni dans la Charte, ni ailleurs en droit international, de règle géné-
rale selon laquelle l’épuisement des négociations diplomatiques serait
un préalable à la saisine de la Cour » (exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 303, par. 56).

   Il est clairement admis que, si des négociations diplomatiques portant
sur le différend peuvent être utiles avant l’introduction d’une instance
judiciaire, notamment pour clarifier les termes du différend et en délimiter
l’objet, elles ne constituent pas, en règle générale, une condition préalable
obligatoire devant être remplie pour que la Cour puisse exercer sa compé-
tence. Une telle exigence n’est applicable que si et dans la mesure où elle
est prévue dans la clause ou dans la déclaration qui constitue le fonde-
ment de la compétence de la Cour. C’est ainsi que, comme le relève l’arrêt
précité rendu en l’affaire de la Frontière terrestre et maritime entre le
Cameroun et le Nigéria (Cameroun c. Nigéria) :
       « Un préalable de ce type peut être incorporé et est souvent inséré
    dans les clauses compromissoires figurant dans les traités. Il peut
    également figurer dans un compromis, les signataires se réservant
    alors de ne saisir la Cour qu’une fois écoulé un certain délai… Enfin,
    les Etats demeurent libres d’insérer dans leur déclaration facultative
    d’acceptation de la juridiction obligatoire de la Cour une réserve
    excluant de la compétence de cette dernière les différends au sujet
    desquels les parties en cause seraient convenues ou conviendraient
    d’avoir recours à un autre mode de règlement pacifique. » (Ibid.)
   25. Il n’est pas douteux que la règle générale qui précède est admise de
longue date, jamais la Cour n’ayant subordonné sa compétence à des
négociations préalables entre les parties sauf sur la base d’une disposition
expresse.
   26. En conséquence, lorsque les rédacteurs d’une clause compromis-
soire souhaitent y inclure une condition préalable de ce genre, ils
n’ignorent pas que, ce faisant, ils entendent déroger à la règle générale qui
ne comporte pas une telle condition. Raison de plus pour manifester sans
équivoque leur intention à cet égard. Dans l’hypothèse considérée, cela
devrait au moins les conduire à préférer à la formule visant un différend
« qui n’a pas été réglé » celle visant un différend « qui n’a pas pu être
réglé » par la négociation. Mais nombre de traités, dont certains avaient
déjà été adoptés à la date de la signature de la CIEDR, énoncent la condi-
tion en cause encore plus clairement, de manière à écarter toute ambi-

                                                                           83

     convention sur la discrimination raciale (op. diss. comm.) 150

guïté. Par exemple, la convention unique sur les stupéfiants, signée à
New York le 30 mars 1961, dispose que, « [s]’il s’élève entre deux ou plu-
sieurs Parties un différend … lesdites Parties se consulteront en vue de
régler ce différend par voie de négociation, d’enquête, de médiation … ou
par d’autres moyens pacifiques de leur choix » (art. 48, par. 1). En vertu
du paragraphe 2 de l’article 48 de la convention, c’est seulement après les
consultations obligatoires que le différend peut être soumis à la Cour.
   Des formules de ce genre étaient à la disposition des rédacteurs de l’ar-
ticle 22, et elles ont d’ailleurs été examinées à un certain stade (Projet de
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale, clauses finales, document de travail préparé par le Secré-
taire général, Nations Unies, doc. E/CN.4/L.679, 17 février 1964). Force
est de constater que les rédacteurs de la Convention n’y ont pas eu re­-
cours, ce qui laisse planer un doute sur le bien‑fondé de l’interprétation
retenue par la Cour, nonobstant l’indéniable pertinence de l’argument de
l’« effet utile ».
   27. La présentation de la jurisprudence antérieure de la Cour à laquelle
se livre l’arrêt dans ses paragraphes 136 à 140 nous laisse tout aussi insa-
tisfaits. A en croire l’arrêt, cette jurisprudence serait claire et constante.
   Après avoir cité deux précédents (celui des Activités armées sur le terri-
toire du Congo (nouvelle requête : 2002) (République démocratique du
Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006,
p. 40‑41, par. 91, et p. 43, par. 100, et celui de l’avis consultatif sur l’Ap-
plicabilité de l’obligation d’arbitrage en vertu de la section 21 de l’accord du
26 juin 1947 relatif au siège de l’Organisation des Nations Unies, C.I.J.
Recueil 1988, p. 27, par. 34), dans lesquels elle avait eu à interpréter des
clauses plus ou moins similaires à l’article 22 de la CIEDR, la Cour
conclut que, « dans chacune des affaires susmentionnées où la clause com-
promissoire invoquée était comparable à celle que contient la CIEDR,
elle a toujours interprété la référence aux négociations comme posant une
condition préalable à sa saisine » (arrêt, par. 140). Etant donné qu’aucun
autre précédent n’est cité, le lecteur est conduit à penser que, toutes les
fois que la Cour a été confrontée à la même question que dans la présente
affaire, elle a constamment interprété les clauses compromissoires en
cause de la même manière.
   La réalité offre un tableau beaucoup plus contrasté.
   28. Il est vrai que la Cour a constamment interprété les clauses com-
promissoires permettant de soumettre à la Cour les différends qui « ne
peuvent pas être réglés » — ou qui « ne sont pas susceptibles d’être
réglés » — par la négociation en ce sens que la Cour ne pouvait exercer sa
compétence que si une négociation a été recherchée et qu’elle a abouti à
une impasse, c’est‑à‑dire qu’il n’est pas — ou qu’il n’est plus — raisonna-
blement possible d’espérer un règlement du différend par la voie diplo­
matique. Cette jurisprudence remonte à l’arrêt rendu en l’affaire des
Concessions Mavrommatis en Palestine (citée plus haut dans la présente
opinion au paragraphe 23).
   29. En revanche, en présence de clauses libellées comme l’article 22 de

                                                                             84

     convention sur la discrimination raciale (op. diss. comm.) 151

la CIEDR, visant les différends « qui n’ont pas été réglés » par la négocia-
tion, la jurisprudence de la Cour semble avoir été beaucoup plus fluc-
tuante que le présent arrêt ne le donne à penser.
   30. Il y a lieu de mentionner parmi les précédents pertinents, outre les
deux affaires citées aux paragraphes 137 à 139, qui viennent au soutien
de la position de la Cour dans la présente affaire, le précédent de l’affaire
des Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
d’Amérique). Dans celle‑ci, la clause compromissoire était ainsi rédigée :
      « Tout différend … qui ne pourrait pas être réglé d’une manière
    satisfaisante [en anglais : « any dispute … not satisfactorily adjusted »]
    par la voie diplomatique sera porté devant la Cour internationale de
    Justice, à moins que les Hautes Parties contractantes ne conviennent
    de le régler par d’autres moyens pacifiques. » (Exception préliminaire,
    arrêt, C.I.J. Recueil 1996 (II), p. 809, par. 15.)
   La Cour a fait application de cette clause, d’abord, dans son arrêt sur
l’exception préliminaire soulevée par les Etats‑Unis, afin de vérifier sa
compétence pour connaître de la requête de l’Iran, puis, dans son arrêt au
fond, pour répondre à une objection opposée par l’Iran à une demande
reconventionnelle des Etats‑Unis.
   Dans le premier de ces arrêts, elle se borne à relever que
       « Il n’est pas contesté que plusieurs des conditions fixées par ce
    texte sont en l’espèce remplies : un différend s’est élevé entre l’Iran et
    les Etats‑Unis ; ce différend n’a pu être réglé par la voie diplomatique
    et les deux Etats ne sont pas convenus « de le régler par d’autres
    moyens pacifiques ». » (Ibid., p. 809‑810, par. 16.)
   Dans ce passage, la Cour parle de « condition » à propos de l’absence
de règlement diplomatique ; mais il n’est guère possible de comprendre —
faute, sans doute, que la question ait été débattue entre les parties — en
quoi consiste exactement cette « condition ».
   L’arrêt au fond est, sur ce point, beaucoup plus clair. Répondant à
l’exception opposée par l’Iran à la demande reconventionnelle des
Etats‑Unis, et tirée précisément de ce que la Cour « ne [pouvait] connaître
de [cette] demande … parce que celle‑ci a été présentée sans avoir été pré-
cédée de négociations », l’arrêt répond dans les termes suivants :
      « Il est établi qu’un différend est né entre l’Iran et les Etats‑Unis
    sur les questions soulevées dans la demande reconventionnelle. La
    Cour doit prendre acte que le différend n’a pas été réglé d’une
    manière satisfaisante par la voie diplomatique. Peu importe aux fins
    de la présente question que l’absence de négociations diplomatiques
    soit attribuable au comportement de l’une ou de l’autre Partie, ou
    que ce soit le demandeur ou le défendeur qui a pour ce motif opposé
    une fin de non‑recevoir. Comme dans de précédentes affaires qui
    mettaient en cause des dispositions conventionnelles pratiquement
    identiques [suit une référence à l’affaire du Personnel diplomatique et

                                                                           85

     convention sur la discrimination raciale (op. diss. comm.) 152

     consulaire des Etats‑Unis à Téhéran et à celle des Activités militaires
     et paramilitaires au Nicaragua et contre celui‑ci], il suffit à la Cour
     de constater que le différend n’a pas été réglé d’une manière satis­
     faisante par la voie diplomatique avant de lui être soumis. »
     (Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
     d’Amérique), arrêt, C.I.J. Recueil 2003, p. 210‑211, par. 107.)
   Il est surprenant que ce précédent, qui est clair et qui n’est pas si ancien,
ne soit pas même mentionné dans l’arrêt. Il est vrai qu’il se réfère lui‑même
à deux précédents qui ne paraissent pas, à bien les considérer, venir au
soutien de la position adoptée par la Cour en 2003. Tout cela démontre à
notre avis une chose : contrairement à ce que laisse entendre l’arrêt rendu
en la présente affaire, la jurisprudence antérieure de la Cour, à propos de
clauses compromissoires analogues à l’article 22 de la CIEDR, n’était pas
constante, mais flottante et incertaine.
   31. Enfin, il nous semble que la Cour traite avec une certaine légèreté
le précédent que constitue l’ordonnance rendue le 15 octobre 2008 sur la
demande de mesures conservatoires qui lui a été soumise dans la présente
affaire. La Cour cite cette ordonnance au paragraphe 129 de l’arrêt. Elle
rappelle que, dans ladite ordonnance, elle a elle‑même affirmé que « la
­formule « [t]out différend … qui n’aura pas été réglé par voie de négocia-
tion… », prise dans son sens naturel, ne donne pas à penser que la tenue de
négociations formelles au titre de la Convention … constitu[e une] condi-
tio[n] préalabl[e] [à laquelle] il doit être satisfait avant toute saisine de la
Cour », même si elle a ajouté que « l’article 22 donne … à penser que la
Partie demanderesse doit avoir tenté d’engager, avec la Partie défende-
resse, des discussions sur des questions pouvant relever de la [Conven-
tion] » (Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Géorgie c. Fédération de Russie),
mesures conservatoires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008,
p. 388, par. 114). La Cour se borne ensuite à relever que la conclusion qui
précède était purement provisoire, qu’elle visait seulement à déterminer si
la Cour avait prima facie compétence pour connaître de l’affaire, et qu’elle
ne s’impose pas à la Cour au moment où celle‑ci est appelée à statuer défi-
nitivement sur sa compétence après avoir examiné la totalité des argu-
ments des Parties. Ainsi croit‑elle pouvoir justifier son changement de
position sur la question considérée.
   32. Nous ne contestons aucunement le bien‑fondé de l’analyse faite par
la Cour au paragraphe 129, et qui ne fait que rappeler une jurisprudence
constante : l’ordonnance statuant sur une demande de mesures conserva-
toires est dépourvue de l’autorité de la chose jugée, elle ne saurait préju-
ger aucune question que la Cour serait appelée à trancher dans la suite de
la procédure, y compris celle de sa compétence pour connaître du fond de
l’affaire.
   33. Mais une chose est de dénier à l’ordonnance tout caractère contrai-
gnant sur la question de la compétence, autre chose est de la négliger
en tant que précédent jurisprudentiel pertinent, c’est‑à‑dire de nature à

                                                                             86

     convention sur la discrimination raciale (op. diss. comm.) 153

 ­éclairer la manière dont la Cour a traité jusqu’à présent les clauses com-
promissoires identiques ou analogues à l’article 22. A tout le moins,
­l’ordonnance de 2008 démontre indiscutablement que la jurisprudence
 antérieure n’était pas fixée aussi clairement, dans le sens de l’existence
 d’une « précondition », que le laisse entendre le présent arrêt. Si tel avait
 été le cas, la Cour n’aurait pas pu en 2008 affirmer, même prima facie, que
 l’article 22 pris « dans son sens naturel » ne paraissait pas faire des négo-
 ciations préalables une condition de la saisine de la Cour (ce qu’elle
 affirme à présent).
    34. L’interprétation retenue par la Cour, dans le présent arrêt, de l’ar-
 ticle 22 de la CIEDR, à savoir que cette clause établit des « conditions
 préalables » dont la Cour doit vérifier la réalisation, parmi lesquelles la
 tentative infructueuse d’un règlement négocié, ne repose donc sur aucun
 argument incontestable. Ni l’analyse littérale du texte, qui est ambigu, ni
 la prise en compte de la jurisprudence antérieure, qui paraît avoir fluctué,
 ni l’examen des travaux préparatoires, qui ne sont pas conclusifs, ne
 conduisaient nécessairement à la position que la Cour a décidé d’adopter
 en l’espèce — en allant, ce faisant, à l’encontre de celle qu’elle avait adop-
 tée prima facie il y a trois ans dans la même affaire.
    35. Au surplus, la Cour adopte une position particulièrement rigou-
 reuse en précisant que les conditions préalables dont il s’agit doivent être
 remplies « avant toute saisine de la Cour » (arrêt, par. 141).
    Ce point de vue ne nous paraît pas en phase avec la jurisprudence la
 plus récente concernant la vérification par la Cour des conditions de com-
 pétence ou de recevabilité. Il est vrai qu’en principe la Cour se place à la
 date de sa saisine pour apprécier la réalisation des conditions qui com-
 mandent sa compétence ou la recevabilité de la requête. Mais la Cour a
 progressivement assoupli la rigueur de ce principe, depuis l’arrêt rendu
 dans l’affaire des Concessions Mavrommatis en Palestine (citée plus haut
 dans la présente opinion au paragraphe 23), pour tenir compte de l’hypo-
 thèse dans laquelle une condition qui n’aurait pas été remplie à la date de
 l’introduction de l’instance aurait été satisfaite postérieurement à celle‑ci
 mais antérieurement à la date à laquelle la Cour se prononce sur sa com-
 pétence (ou sur la recevabilité de la requête). En pareil cas, ce serait faire
 preuve d’un formalisme inutile que de refuser de tenir compte de la réali-
 sation, postérieure à l’introduction de la requête, de la condition qui fai-
 sait initialement défaut.
    Comme l’a écrit on ne peut plus clairement la Cour dans son arrêt le
 plus récent rendu à propos d’une situation de ce genre :
        « Ce qui importe, c’est que, au plus tard à la date à laquelle la Cour
     statue sur sa compétence, le demandeur soit en droit, s’il le souhaite,
     d’introduire une nouvelle instance dans le cadre de laquelle la condi-
     tion qui faisait initialement défaut serait remplie. En pareil cas, cela ne
     servirait pas l’intérêt d’une bonne administration de la justice d’obliger
     le demandeur à recommencer la procédure — ou à en commencer une
     nouvelle — et il est préférable, sauf circonstances spéciales, de consta-

                                                                             87

     convention sur la discrimination raciale (op. diss. comm.) 154

       ter que la condition est désormais remplie. » (Application de la conven-
       tion pour la prévention et la répression du crime de génocide (Croatie
       c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 441,
       par. 85.)
    36. On ne trouve rien de tel dans le présent arrêt. L’exigence que la
condition soit remplie « avant toute saisine de la Cour » signifie que, par
exemple, si des négociations ont été entamées avant l’introduction de la
requête mais qu’elles n’ont pris fin, par le constat de l’impossibilité de
parvenir à un accord, qu’après cette date, la Cour devrait décliner sa
compétence et mettre ainsi le demandeur dans la nécessité d’introduire
une nouvelle instance. Aussi bien la Cour limite‑t‑elle, dans la présente
affaire, sa recherche d’une éventuelle tentative de négocier, de la part de
la Géorgie, à la période qui s’est écoulée entre le 9 août 2008, date à
laquelle, selon elle, le différend est apparu, et le 12 août 2008, date d’in-
troduction de la requête :
       « la Cour cherche … à établir si la Géorgie a véritablement tenté
       d’engager des négociations avec la Fédération de Russie dans le but
       de régler leur différend … [et, dans l’affirmative] elle recherchera si
       les négociations ont échoué, sont devenues inutiles ou ont abouti à
       une impasse avant que la Géorgie ne dépose sa requête devant la Cour »
       (arrêt, par. 162 ; les italiques sont de nous).
    37. On cherche en vain les motifs d’une approche aussi étonnamment
restrictive, qui est en contradiction avec les orientations les plus récentes
de la jurisprudence de la Cour en matière d’examen des conditions de sa
compétence et, en particulier, avec un arrêt aussi récent, et sur ce point
aussi clair dans sa motivation que celui que la Cour a rendu sur les excep-
tions préliminaires dans l’affaire Croatie c. Serbie. La formule précitée
du paragraphe 85 de cet arrêt a manifestement une portée générale. Dans
l’affaire en cause, la condition qui s’était trouvée remplie postérieure-
ment à l’introduction de la requête n’était pas celle relative à l’exigence
d’une recherche de règlement négocié, mais la Cour s’est exprimée dans
des termes qui ne laissent place à aucun doute sur le fait que son raisonne-
ment est valable pour toute condition de compétence ou de recevabilité
qui, n’étant pas initialement remplie, l’a été entre l’introduction de l’ins-
tance et la date à laquelle la Cour statue sur sa compétence, et l’on ne
voit d’ailleurs pas pourquoi il en irait autrement. C’est ce raisonnement
qui a permis à la Cour de retenir sa compétence pour connaître de la
requête de la Croatie. Dans la présente affaire, la Cour s’est donc écartée
de sa propre jurisprudence la plus récente, sans en donner la moindre
­justification.
    38. Si douteuse que soit l’interprétation particulièrement sévère de la
 clause compromissoire que retient la Cour dans la présente affaire —
 et nous convenons cependant que cette interprétation n’est pas « mani­
 festement absurde ou déraisonnable » au sens de la convention de
 Vienne —, nous pensons qu’elle n’aurait de toute façon pas dû conduire
 la Cour à accueillir la deuxième exception préliminaire.

                                                                             88

      convention sur la discrimination raciale (op. diss. comm.) 155

   En effet, nous sommes d’avis que, en admettant que l’article 22 de la
CIEDR pose des « préconditions » à la compétence de la Cour, ces « pré-
conditions » étaient en l’espèce remplies. Notre conclusion découle de ce
que nous regardons les deux voies mentionnées par l’article 22 comme
alternatives et non cumulatives (II, ci‑après), que la condition de recherche
d’un règlement négocié doit être comprise et appliquée de manière réaliste
et non formaliste (III), et qu’elle doit être regardée comme ayant été rem-
plie en l’espèce (IV).


        II. Les deux voies mentionnées à l’article 22 sont‑elles
                     alternatives ou cumulatives ?

   39. L’arrêt ne prend pas parti sur ce point, puisque la Cour a été d’avis
qu’aucune des deux « conditions » mentionnées à l’article 22 n’a été rem-
plie par l’Etat demandeur : la Géorgie n’a pas cherché à régler le différend
par la négociation directe avec la Russie ; elle n’a pas non plus mis en
œuvre les « procédures expressément prévues » par la Convention,
puisqu’elle n’a pas saisi le Comité pour l’élimination de la discrimination
raciale selon les modalités décrites à l’article 11 de la Convention.
   40. Nous sommes d’accord pour considérer que, lorsqu’un texte men-
tionne deux conditions, et qu’aucune des deux n’est remplie, il est inutile
de décider si elles sont cumulatives (il aurait fallu qu’elles fussent remplies
l’une et l’autre) ou alternatives (il aurait suffi que l’une d’elles le fût). Il est
tout aussi inutile de trancher la même question lorsque les deux condi-
tions sont, en fait, remplies.
   Mais, puisque nous sommes d’avis, pour des raisons que nous allons
développer un peu plus loin, que, en admettant que l’article 22 pose des
conditions, l’une d’entre elles a été satisfaite par la Géorgie (à savoir la
tentative infructueuse de négocier) tandis que l’autre ne l’a manifestement
pas été, il nous faut nous prononcer sur la question susmentionnée.
   41. Commençons d’abord par clarifier le sens de la question. Il s’agit
exactement de savoir si l’Etat demandeur doit avoir essayé de régler le dif-
férend qui l’oppose au défendeur, de manière infructueuse, en mettant en
œuvre successivement ou simultanément les deux voies (celle de la « négo-
ciation », celle des « procédures expressément prévues ») mentionnées à
l’article 22, ou s’il suffit qu’il ait cherché sans succès à emprunter l’une des
deux voies pour pouvoir s’adresser, sans attendre davantage, à la Cour.
   Nous sommes d’avis que l’interprétation correcte de l’article 22 ne peut
être que la seconde.
   42. Nous ne sommes guère impressionnés par un argument littéral ou
exégétique invoqué avec insistance par la Géorgie et tiré de l’emploi de la
conjonction « ou » à l’article 22 (« par voie de négociation ou au moyen
des procédures… »), d’où il résulterait que les deux termes reliés par la
conjonction représentent une alternative.
   La conjonction « ou » se distingue nettement de la conjonction « et », et il
y a lieu en principe de lui attacher la plus grande importance lorsque le texte

                                                                                 89

      convention sur la discrimination raciale (op. diss. comm.) 156

dans lequel elle figure, et que l’on cherche à interpréter, est rédigé sous forme
affirmative. En pareil cas, on n’a pas trouvé mieux que la conjonction « ou »
pour indiquer que les conditions (les situations, etc.) mentionnées par le
texte sont alternatives, en ce sens que chacune d’elles est suffisante pour
entraîner l’effet visé. Mais tout se trouble lorsque le « ou » est employé dans
une phrase négative, comme en l’espèce (« qui n’aura pas été réglé par voie
de négociation ou au moyen des procédures… »). Dans cette hypothèse, le
« ou » ne peut pas être regardé comme ayant été employé pour indiquer un
autre sens que le « et » — lequel n’en aurait eu aucun, dans le contexte de la
phrase. En réalité, « ou » est ici l’équivalent de « ni …, ni » : tout différend qui
n’aura été réglé ni par voie de négociation, ni au moyen des procédures
expressément prévues… Mais cette tournure ne nous renseigne pas davan-
tage sur le caractère alternatif ou cumulatif des deux voies mentionnées.
   43. L’argument décisif, à nos yeux, est tiré de la logique et de la finalité du
texte examiné. Le sens de ce texte ne peut pas être d’imposer à un Etat d’ac-
complir des procédures inutiles à seule fin de retarder ou d’entraver son accès
à la Cour. La finalité poursuivie n’est pas purement formelle ; la règle vise, si
l’on se place dans la perspective qu’a retenue la Cour, un objectif raisonnable,
celui de réserver le règlement judiciaire aux différends qui ne peuvent pas être
résolus par une méthode extrajudiciaire reposant sur l’accord des parties.
Encore faut‑il, pour que cette condition soit remplie, que la partie demande-
resse ait accompli les efforts nécessaires pour chercher à régler le différend,
si cela paraît raisonnablement possible, par des moyens propres à permettre
aux parties de s’entendre, en laissant au juge le rôle d’un ultime recours.
   Si l’on comprend le texte ainsi, alors il ne serait pas logique de considé-
rer que les deux voies mentionnées à l’article 22 sont cumulativement
nécessaires. L’une et l’autre reposent en effet, in fine, sur l’entente entre
les parties et leur volonté de chercher une solution négociée. C’est évident
pour la « négociation » ; c’est tout aussi vrai pour les « procédures expres-
sément prévues » par la partie II de la CIEDR. Le Comité institué par la
convention n’a aucunement le pouvoir d’imposer une solution juridique-
ment contraignante aux Etats qu’oppose un différend. Il ne peut qu’inci-
ter les Etats à négocier entre eux (art. 11), puis, s’il n’y a pas eu de
négociation ou qu’elle a été infructueuse, créer une commission de conci-
liation qui formulera des recommandations (art. 13), lesquelles seront
soumises aux parties, qui feront savoir si elles les acceptent ou non. Fina-
lement, l’issue favorable dépendra de la disposition des parties à s’en-
tendre, c’est‑à‑dire de leur volonté de négocier.
   En conséquence, cela n’aurait aucun sens d’obliger l’Etat qui aurait
tenté sans succès de négocier directement avec un autre Etat contre lequel
il a des griefs à mettre en œuvre la procédure spéciale de la partie II, sauf
à verser dans un formalisme qui ne saurait correspondre à l’esprit du
texte. Cela en aurait encore moins d’obliger l’Etat qui aurait utilisé sans
succès la voie complexe de la partie II à s’engager, avant de saisir la Cour,
dans des négociations directes vouées à l’échec.
   44. En somme, la négociation directe et la saisine du Comité étant
deux manières différentes de faire la même chose, à savoir chercher un

                                                                                 90

      convention sur la discrimination raciale (op. diss. comm.) 157

accord supposant la capacité des parties à rapprocher leurs points de vue,
il suffit, même dans l’interprétation plutôt rigoureuse que retient l’arrêt,
que l’une de ces deux voies ait été empruntée sans succès pour que le
demandeur puisse s’adresser à la Cour, car il serait hautement déraison-
nable de l’obliger alors à essayer l’autre.
    45. Cette interprétation est également confortée par l’examen des tra-
vaux préparatoires de l’article 22, dans leur partie concernant l’élabora-
tion de la formule finale — celle qui fait apparaître les deux voies possibles
du règlement non judiciaire.
    Jusqu’à la 1367e séance de la Troisième Commission de l’Assemblée
générale, le 7 décembre 1965, la clause VIII du projet établi par le bureau
de la Commission, qui est devenue par la suite l’article 22 de la Conven-
tion, permettait la soumission à la Cour internationale de Justice de « tout
différend … qui n’aura pas été réglé par négociation ». Lors de la séance
susmentionnée a été discuté et adopté l’amendement dit « des trois puis-
sances », présenté conjointement par le Ghana, les Philippines et la Mau-
ritanie, et dont l’objet était d’insérer les mots « ou au moyen des procédures
expressément prévues par ladite Convention » après le mot « négocia-
tion ». C’est ainsi que l’on est passé d’un projet qui n’envisageait qu’un
seul moyen de règlement extrajudiciaire du différend (la négociation) au
texte final qui mentionne deux voies (la négociation, d’une part ; le recours
aux procédures spéciales de la Convention, d’autre part).
    46. En présentant l’amendement, le représentant du Ghana a été sobre ;
il s’est borné à déclarer que « l’amendement des trois puissances s’explique
de lui‑même » et qu’il « se réfère simplement aux procédures prévues
par la Convention » (Nations Unies, Documents officiels de l’Assemblée
générale, vingtième session, Troisième Commission, doc. A/C.3/SR.1367,
p. 485, par. 29). L’amendement a été ensuite discuté et adopté à l’unani-
mité. La plupart des intervenants l’ont approuvé comme apportant une
utile clarification au texte. Selon le représentant du Canada, cet amende-
ment « complét[ait] utilement l’article » ; selon celui de la France, il « met[-
tait] la clause VIII en harmonie avec les dispositions déjà adoptées en
matière de mise en œuvre » ; selon le délégué de l’Italie, il « constitu[ait]
une addition utile » et, selon celui de la Belgique, il « introdui[sait] une
précision utile » (ibid., par. 26, 38‑40).
    47. Aucune de ces interventions n’est parfaitement éclairante. Il s’en
dégage cependant la nette impression qu’en proposant leur amendement les
trois puissances n’étaient pas animées par l’intention d’imposer une condition
supplémentaire, qui viendrait restreindre l’accès à la Cour, par rapport au
texte antérieur. Rien n’indique que l’amendement visait à rendre obligatoire,
en cas d’échec des négociations directes, le recours aux procédures spéciales
de la partie II. Plus vraisemblablement, il visait à rappeler que, parmi les voies
possibles du règlement négocié, figurait le recours à ces procédures spéciales.
C’est pour cela qu’il a été simplement regardé par les délégués comme un
« complément — ou une précision — utile » et facilement adopté, non pas
comme une modification du texte visant à lui conférer un caractère plus
restrictif, mais comme une clarification naturelle, et presque allant de soi.

                                                                               91

     convention sur la discrimination raciale (op. diss. comm.) 158

     III. Quel est le contenu exact de la condition consistant
   à avoir tenté de régler le différend par voie de négociation ?

   48. La seconde branche de l’alternative ouverte par l’article 22, à savoir
le recours aux « procédures expressément prévues par [la] Convention »,
ne soulève guère de difficulté d’interprétation, car il est clair qu’elle se
réfère aux procédures instituées par la partie II et ces procédures sont
précisément décrites par la Convention. Au surplus, la question ne se
pose pas dans la présente affaire, puisqu’il est constant que la Géorgie n’a
jamais cherché à mettre en œuvre ces procédures à l’encontre de la Russie.
   49. En revanche, la portée de la condition — si l’on admet que c’en est
une — consistant à avoir cherché à résoudre le différend par voie de négo-
ciation peut prêter à controverse. Aussi la Cour a‑t‑elle cherché à définir
ce qu’elle a appelé « la notion de négociation », aux paragraphes 156 à 162
de l’arrêt.
   50. A notre avis, la Cour s’est engagée dans une approche trop forma-
liste de la « négociation », ce qui n’a pas manqué d’avoir ensuite des
conséquences sur la manière dont elle a apprécié les circonstances propres
en l’espèce, pour conclure que la Géorgie n’avait pas proposé sérieuse-
ment à la Russie de négocier au sujet du différend qui les opposait.
   51. Le paragraphe 157 de l’arrêt insiste sur le fait que les « négocia-
tions … se distinguent de simples protestations ou contestations ». Il ne
suffit donc pas que l’une des parties (la demanderesse) ait protesté contre
le comportement de l’autre (la défenderesse), il faut encore qu’elle ait
« tent[é] vraiment d’ouvrir le débat avec l’autre partie en vue de régler le
différend ». En d’autres termes, il faut que le demandeur ait fait une
offre — sérieuse — de négociation au défendeur.
   52. Naturellement, le paragraphe 158 de l’arrêt précise qu’« il n’est
cependant pas nécessaire qu’un accord soit effectivement conclu entre les
parties au différend pour prouver qu’il y a eu tentative de négociations ou
négociations ». L’affirmation contraire eût été fort surprenante. Mais l’arrêt
ajoute ensuite (arrêt, par. 159), en se référant à certains précédents, qu’il ne
suffit pas que les négociations aient été tentées (c’est‑à‑dire proposées par la
partie demanderesse), il faut encore, pour que la condition qui permet la
saisine de la Cour soit regardée comme remplie, que lesdites négociations
aient échoué, soient devenues inutiles ou aient abouti à une impasse.
   53. La Cour rappelle ensuite que selon sa jurisprudence les « négocia-
tions » ne s’entendent pas seulement de contacts directs entre deux par-
ties, mais qu’il y a lieu aussi de tenir compte d’échanges moins formels et
de « la diplomatie pratiquée au sein des conférences ou diplomatie parle-
mentaire » (ibid., par. 160). Elle rappelle aussi que la négociation ne doit
pas nécessairement porter expressément sur l’instrument qui contient la
clause compromissoire, et qu’il est suffisant qu’elle porte sur l’objet de cet
instrument, puisque ce qui est déterminant, c’est qu’elle concerne l’objet
du différend soumis ensuite à la Cour (ibid., par. 161).
   54. Même en tenant compte des quelques éléments de souplesse qu’in-
troduisent ces dernières considérations, nous pensons que la démarche de

                                                                             92

     convention sur la discrimination raciale (op. diss. comm.) 159

 la Cour demeure ici beaucoup trop formaliste, et, en vérité, peu fidèle à
 l’orientation générale de sa jurisprudence antérieure.
    55. Il faut, selon nous, s’en tenir à une approche résolument réaliste et
 non formaliste de la question des négociations, approche qui avait tou-
jours été celle de la Cour jusqu’à présent.
    56. Il n’existe — et il ne peut exister — aucun critère général permet-
tant de déterminer à partir de quel seuil un Etat sera regardé comme
ayant satisfait à l’obligation de tenter de négocier sur les griefs qu’il for-
mule à l’encontre d’un autre Etat, et de poursuivre sa tentative aussi loin
que possible, en vue de parvenir à un accord.
    Tout est affaire d’espèce. Le niveau d’exigence de la Cour ne peut que
varier, à l’évidence, selon la nature des questions qui font l’objet du diffé-
rend et le comportement de l’Etat mis en cause. Il est clair que certaines
questions, par leur nature, se prêtent mieux que d’autres à la négociation,
au rapprochement des points de vue, à la recherche d’une solution de
compromis. Il est clair aussi que l’Etat mis en cause peut répondre à la
réclamation qui lui est adressée par toute une gamme d’attitudes pos-
sibles, allant de la plus grande ouverture à la plus ferme, voire brutale, fin
de non‑recevoir.
    57. C’est donc toujours une appréciation au cas par cas à laquelle la
Cour doit se livrer.
    Mais, dans tous les cas, la Cour devrait aborder la question non pas
sous un angle formel ou procédural mais comme une question de fond. Si
la Cour constate qu’il n’existait plus, à la date de l’introduction de l’ins-
tance, ou subsidiairement qu’il n’existe plus à la date à laquelle elle vérifie
sa compétence, une perspective raisonnable pour que le différend, tel qu’il
se présente à elle, soit résolu par la voie de négociations entre les parties,
elle doit admettre sa compétence, sans entrer dans la discussion byzantine
de chacun des actes accomplis par le demandeur, et de ceux qu’il aurait
pu accomplir.
    58. On retrouve ici la finalité essentielle des conditions posées par une
clause du type de celle que la Cour doit appliquer en la présente affaire :
non pas dresser des obstacles procéduraux tatillons et inutiles de nature à
retarder ou à entraver l’accès du demandeur à la justice internationale,
mais permettre à la Cour de s’assurer, avant de connaître au fond du
différend qui lui est soumis, qu’un effort suffisant a été accompli pour le
régler par d’autres voies que la voie judiciaire.
    59. C’est dans cet esprit que la Cour a toujours appliqué, jusqu’à pré-
sent, les clauses compromissoires comportant une condition de tentative
de règlement négocié du différend, y compris lorsque la clause applicable
était plus nette, en ce qui concerne l’exigence de négociation préalable,
que ne l’est l’article 22 de la CIEDR.
    60. Deux précédents sont, parmi d’autres, significatifs à cet égard.
    61. Dans l’affaire du Sud‑Ouest africain, la clause applicable (le
­deuxième alinéa de l’article 7 du mandat) se référait à « tout différend …
 qui ne soit pas susceptible d’être réglé par des négociations ». Le défen-
 deur soutenait que le différend soumis à la Cour n’était pas un différend

                                                                            93

      convention sur la discrimination raciale (op. diss. comm.) 160

« qui ne soit pas susceptible d’être réglé par des négociations », et qu’au-
cune négociation n’avait eu lieu en vue de son règlement.
   La Cour a ainsi répondu :
         « La question à envisager est … la suivante : Quelles seraient les
     chances de succès de nouvelles négociations entre les Parties aux pré-
     sentes affaires en vue de parvenir à un règlement ?
     �����������������������������������������������������������������������������������������������������������������
         Un rapide examen des thèses, des propositions et des arguments
     auxquels des deux côtés on s’est constamment tenu suffit à montrer
     que l’on s’était trouvé dans une impasse avant le 4 novembre 1960,
     date du dépôt des requêtes relatives aux présentes affaires, et que
     cette impasse existe toujours.
     �����������������������������������������������������������������������������������������������������������������
         Il est sans pertinence et inutile de rechercher quelles thèses diffé-
     rentes et opposées ont conduit les négociations des Nations Unies
     dans une impasse, étant donné qu’au stade actuel il ne s’agit que de
     trancher la question de compétence.
     �����������������������������������������������������������������������������������������������������������������
         Cependant, le défendeur affirme en outre que des négociations col-
     lectives au sein des Nations Unies sont une chose, que des négocia-
     tions directes entre les demandeurs et lui‑même en sont une autre et
     qu’aucune négociation directe n’a jamais été engagée entre eux. Mais
     ce qui importe en la matière ce n’est pas tant la forme des négocia-
     tions que l’attitude et les thèses des Parties sur les aspects fondamen-
     taux de la question en litige. Tant que l’on demeure inébranlable de
     part et d’autre — et c’est ce qui ressort clairement des plaidoiries
     présentées à la Cour — il n’y a aucune raison qui permette de penser
     que le différend soit susceptible d’être réglé par de nouvelles négocia-
     tions entre les Parties. » (Sud‑Ouest africain (Ethiopie c. Afrique du
     Sud ; Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J.
     Recueil 1962, p. 344‑346.)
   62. Dans les affaires dites de l’Incident aérien de Lockerbie, la clause
applicable (l’article 14, paragraphe 1, de la convention de Montréal de 1971
pour la répression d’actes illicites dirigés contre la sécurité de l’aviation
civile) se référait à « tout différend … qui ne peut pas être réglé par voie de
négociation ». Les défendeurs avaient soutenu — au stade de l’examen de la
demande de mesures conservatoires pour l’un, à ce stade et également à
celui des exceptions préliminaires pour l’autre — que, outre qu’il n’existait
pas de différend entre eux et le demandeur relativement à l’interprétation
ou à l’application de la convention de Montréal, un tel différend, à suppo-
ser qu’il existât, n’avait donné lieu à aucune tentative de règlement négocié.
   La Cour, pour écarter l’objection, a retenu, entre autres motifs détermi-
nants, le suivant :
       « La Cour relève qu’en l’espèce le défendeur a toujours soutenu
     que la destruction de l’appareil de la Pan Am au‑dessus de Lockerbie

                                                                                                                   94

     convention sur la discrimination raciale (op. diss. comm.) 161

     n’avait suscité entre les Parties aucun différend concernant l’interpré-
     tation ou l’application de la convention de Montréal et que, de ce
     fait, il n’y avait, de l’avis du défendeur, aucune question à régler par
     voie de négociation conformément à la convention…
        En conséquence, de l’avis de la Cour, le différend qui existerait
     entre les Parties ne pouvait [pas] être réglé par voie de négociation. »
     (Questions d’interprétation et d’application de la convention de Mon-
     tréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
     arabe libyenne c. Etats‑Unis d’Amérique), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1998, p. 122, par. 20.)
   63. La présente affaire est la première dans laquelle la Cour conclut à
son incompétence sur la seule base du défaut de réalisation d’une condi-
tion de négociation préalable. Nous sommes convaincus que cela n’est
pas justifié par les circonstances propres à l’espèce. Bien plutôt, cela
s’explique par le fait que la Cour a substitué une approche formelle à
l’approche réaliste et matérielle qu’elle avait adoptée constamment, et
qui, si elle avait été conservée, aurait dû la conduire à une solution inverse
dans la présente affaire, compte tenu des faits pertinents. Nous allons à pré­
sent expliquer pourquoi.


        IV. Y a‑t‑il eu une tentative suffisante de règlement
                        négocié du différend ?

   64. Sur la base des principes qui viennent d’être exposés, notre
démarche, dans l’examen des faits pertinents aux fins d’apprécier s’il a été
satisfait à la condition de « négociation », est fondamentalement différente
de celle que la Cour a suivie.
   65. L’approche de la question qui se dégage de l’arrêt est essentielle-
ment formelle.
   La Cour délimite d’abord une étroite période de temps — pas plus que
trois jours — qui est, selon elle, la période à l’intérieur de laquelle il
convient de rechercher l’existence d’une éventuelle tentative de négocia-
tion de la part de la Géorgie. Il s’agit des quelques jours qui se sont écou-
lés entre le 9 août 2008, date à laquelle selon l’arrêt le différend est apparu
pour la première fois, et le 12 août 2008, date du dépôt de la requête
(arrêt, par. 168).
   Elle recherche ensuite si, pendant cet intervalle, la Géorgie a véritable-
ment fait une offre de négociation à la Russie afin de tenter de résoudre le
différend — ayant précédemment soigneusement distingué (ibid., par. 157)
entre les « protestations ou contestations » d’une part, et les « négocia-
tions » de l’autre, cette dernière notion « impliqu[ant], à tout le moins, que
l’une des parties tente vraiment d’ouvrir le débat avec l’autre ».

  Elle ne trouve, au cours de la brève période considérée, aucune offre de
négociation (ainsi définie) de la part de la Géorgie (ibid., par. 171 à 181).

                                                                            95

      convention sur la discrimination raciale (op. diss. comm.) 162

   Cela lui permet de conclure que la Géorgie n’a pas « tent[é] de négocier
avec la Fédération de Russie au sujet de questions touchant la Conven-
tion » et que c’est pour cette raison que les deux Parties n’ont pas
« entam[é] de négociations portant sur le respect par [la Russie] de ses
obligations de fond au titre de la CIEDR » (arrêt, par. 182). Il n’y a donc
pas lieu, selon l’arrêt, de se demander si les négociations « ont échoué,
sont devenues inutiles ou ont abouti à une impasse », selon la formule du
paragraphe 159, puisqu’elles n’ont même pas été entamées — et ce, en
raison du comportement de la Géorgie qui n’a pas cherché à résoudre le
différend par la négociation.
   66. Selon nous, une telle conclusion — qui signifie que la Géorgie n’a
pas, de son propre fait, épuisé les possibilités de règlement négocié avant
de soumettre à la Cour son différend avec la Russie — est complètement
irréaliste et heurte même la plus simple évidence. Car nul ne peut sérieu-
sement penser qu’il eût été raisonnable d’exiger de la Géorgie qu’elle cher-
chât à régler son différend avec la Russie par des négociations au-delà du
12 août 2008 ; il n’est pas réaliste de croire qu’il subsistait, à cette dernière
date, la moindre chance d’un règlement négocié du différend tel qu’il a été
défini devant la Cour.
   67. La Cour ne serait pas parvenue à une conclusion aussi éloignée
de la réalité si elle avait posé la question des « négociations » non pas dans
les termes formalistes qu’elle a retenus, mais selon l’approche réaliste
qu’elle aurait dû à notre avis conserver dans la ligne de sa jurisprudence
antérieure.
   Elle aurait dû se demander si, à la date de l’introduction de l’instance,
il existait encore une possibilité raisonnable de règlement négocié du dif-
férend entre la Géorgie et la Russie concernant l’application de la CIEDR,
et — subsidiairement —, dans l’affirmative, si une telle possibilité subsiste
à l’heure actuelle. Selon nous, la réponse à la première question est claire-
ment négative — et il n’y a donc pas lieu d’examiner la seconde. Cela
suffit à répondre aux exigences de l’article 22 sur ce point.

   68. Il faut se référer aux conclusions de la Géorgie pour savoir exacte-
ment en quoi consiste le différend dont la Cour était saisie (et qui, à l’évi-
dence, n’est que l’un de ceux qui l’oppose à la Russie, mais le seul, qu’il
soit ou non le plus important, dont elle ait cherché le règlement judi-
ciaire).
   69. A la fin de son mémoire déposé le 2 septembre 2009, la Géorgie
soutenait — et c’était là l’essentiel de ses prétentions :
     « que la Fédération de Russie a, par l’intermédiaire de ses organes et
     agents et d’autres personnes ou entités exerçant une autorité gouver-
     nementale, ainsi que par l’intermédiaire des autorités gouvernemen-
     tales de facto d’Ossétie du Sud et d’Abkhazie et des milices opérant
     dans ces régions, violé les dispositions des alinéas a), b) et d) du
     paragraphe 1 de l’article 2, de l’article 3 et de l’article 5 de la conven-
     tion de 1965 par les actions suivantes : i) nettoyage ethnique à l’en-

                                                                              96

     convention sur la discrimination raciale (op. diss. comm.) 163

    contre des Géorgiens d’Ossétie du Sud ; ii) déni du droit de retour des
    Géorgiens en Ossétie du Sud et en Abkhazie ; et iii) destruction de la
    culture et de l’identité géorgiennes en Ossétie du Sud et en Abkha-
    zie » (cité au paragraphe 17 de l’arrêt).
En conséquence, la Géorgie affirmait que la Fédération de Russie « a[vait]
l’obligation de mettre un terme à toutes les actions » précédentes ; que la
Russie devait « rétablir la situation qui prévalait avant la commission des
violations » en cause, notamment « en prenant sans tarder des mesures
efficaces pour faire en sorte que les Géorgiens déplacés dans leur propre
pays puissent regagner leurs foyers en Ossétie du Sud et en Abkhazie » ;
enfin, que la Russie avait l’obligation de réparer le préjudice causé par ses
violations de la convention de 1965.
   70. Bien que la Russie n’ait pas présenté de défense au fond, nous
savons qu’elle conteste catégoriquement les accusations articulées contre
elle par la Géorgie sur le fondement de la CIEDR, notamment parce
qu’elle nie que le comportement des autorités provinciales d’Ossétie du
Sud et d’Abkhazie, ainsi que des groupes qui agissent dans ces provinces,
lui soit imputable, qu’elle affirme avoir toujours agi en vue de maintenir
la paix et de faciliter la résolution des différends entre ces autorités pro-
vinciales et le Gouvernement géorgien, et que, en conséquence, sa respon-
sabilité internationale n’est aucunement engagée du fait des actions
accomplies par les autorités en cause.
   Tels sont les termes, tel est précisément l’objet, du différend dont la
Cour a été saisie.
   71. Il ne s’agit évidemment pas de se prononcer si peu que ce soit sur le
bien‑fondé des thèses en présence. Que les accusations formulées par la
Géorgie soient entièrement fondées, qu’elles ne le soient pas du tout ou que
la vérité soit entre les deux, est sans aucune incidence sur la compétence de
la Cour pour en connaître, et notamment sur la question de savoir si la
condition de tentative préalable de règlement négocié est remplie ou non.
   72. En revanche, il y a lieu de tenir dûment compte de l’objet du diffé-
rend pour porter une appréciation réaliste sur les chances de son règle-
ment éventuel par la voie de la négociation diplomatique.
   Dans une hypothèse telle que celle de l’espèce, qui concerne un différend
du genre de ceux qui ne donnent guère prise au rapprochement des points
de vue, on ne saurait attendre du demandeur qu’il fasse une offre formelle
de négociation ou suggère les voies d’une solution de compromis. Il suffit,
selon nous, qu’il fasse clairement connaître l’existence et le sens de ses
griefs à l’autre partie, la mettant ainsi à même de se prononcer — dans
cette mesure, nous récusons la distinction tranchée que fait l’arrêt en son
paragraphe 157 entre « protestation » et tentative de « négociation » —, et
que la partie ainsi mise en cause ait fait savoir sans équivoque qu’elle
rejette catégoriquement, dans leur essence même, les griefs ainsi formulés.
   73. C’est exactement ce qui s’est produit en l’espèce.
   Contrairement à ce qu’affirme l’arrêt dans sa partie relative à la pre-
mière exception préliminaire de la Russie, le différend entre les Parties

                                                                          97

     convention sur la discrimination raciale (op. diss. comm.) 164

n’est pas apparu pour la première fois trois jours avant la saisine de la
Cour, soit le 9 août 2008.
   La Géorgie a reproché de longue date à la Russie d’être responsable,
par action ou omission, du nettoyage ethnique commis, selon elle, à l’en-
contre de citoyens géorgiens en Abkhazie et en Ossétie du Sud.
   74. On peut au moins remonter à l’échange de lettres entre les prési-
dents Saakachvili, de la Géorgie, et Poutine, de la Fédération de Russie,
de juillet et août 2004. Dans sa lettre, le président géorgien mettait expli-
citement en doute l’« impartialité des forces russes de maintien de la paix »
dans l’exercice de leur mission, et ce à propos des attaques armées
conduites par des unités illégales agissant sous l’égide des autorités de fait
d’Ossétie du Sud contre des villages habités par une population d’origine
géorgienne. Dans sa réponse, le président Poutine a qualifié de « regret-
table » ce qu’il a appelé « la propagande lancée par Tbilissi, dont la cible
principale était initialement la force russe de maintien de la paix et ensuite
la Russie elle‑même » (documents produits en annexe du mémoire de la
Géorgie, vol. V, annexes 309 et 310).
   75. Lors de la séance tenue par le Conseil de sécurité des Nations Unies
le 26 janvier 2006, les accusations de la Géorgie à l’encontre de la Russie
se sont faites plus explicites encore et plus précises. Le représentant de la
Géorgie, envoyé spécial du président de cet Etat, a reproché à la Russie
d’avoir « décidé de cesser de soutenir le principe fondamental … de l’inté-
grité territoriale de la Géorgie à l’intérieur de ses frontières internationale-
ment reconnues », ajoutant que : « [r]enoncer au principe de la détermination
du statut de l’Abkhazie au sein de la Géorgie équivaut bel et bien … à
cautionner le nettoyage ethnique de plus de trois cent mille citoyens géor-
giens » (cette déclaration est citée au paragraphe 84 de l’arrêt).
   76. Le 24 juillet 2006, le représentant permanent de la Géorgie a trans-
mis au Conseil de sécurité le texte d’une résolution adoptée par le Parle-
ment géorgien le 18 du même mois, et dans laquelle cette assemblée
mettait en cause l’action de forces russes de maintien de la paix dans les
termes suivants :
        « Au lieu d’être démilitarisées, ces forces armées [il s’agit des milices
     agissant contre les citoyens d’origine géorgienne], subordonnées de
     fait aux autorités d’Abkhazie et de l’ancien district autonome
     d’Ossétie du Sud, ont augmenté considérablement leur potentiel mili-
     taire … on constate des tentatives permanentes de chercher à légali-
     ser les résultats du nettoyage ethnique reconnu comme tel à plusieurs
     reprises par la communauté internationale, et on assiste à des viola-
     tions massives des droits de l’homme fondamentaux… Tel est le
     résultat des opérations de maintien de la paix. » (Cité au paragraphe 86
     de l’arrêt ; les italiques sont de nous.)
   77. Réagissant à ce document, le représentant permanent de la Russie
aux Nations Unies, dans une lettre du 19 juillet 2006, transmettait au
Secrétaire général une déclaration du même jour du ministère des affaires
étrangères de son pays, dans laquelle on peut lire ce qui suit :

                                                                              98

     convention sur la discrimination raciale (op. diss. comm.) 165

       « Durant l’examen du projet de décision [il s’agit du projet de réso-
    lution du Parlement géorgien], certains députés ont déclaré que, dans
    le cas où les mesures susmentionnées ne seraient pas suivies d’effets,
    les contingents de paix russes devraient être déclarés hors la loi et
    considérés comme des troupes d’occupation. Le texte de la décision
    affirme à tort que les activités de ces contingents en Abkhazie et en
    Ossétie du Sud constituent l’un des principaux obstacles au règle-
    ment pacifique des conflits.
       La Fédération de Russie considère cette décision comme une pro-
    vocation… Les accusations qu’elle comporte à l’encontre de la Rus-
    sie traduisent une manœuvre indigne ayant pour but de rejeter la
    faute sur autrui. » (Documents produits en annexe aux observations
    écrites de la Géorgie, vol. III, annexe 81.)
   78. Plusieurs autres déclarations émanant de représentants officiels de
la Géorgie, faites entre 2006 et 2008, et accusant la Russie de complicité
dans le nettoyage ethnique, sont citées dans la partie de l’arrêt qui répond
à la première exception préliminaire.
   Il en va ainsi de la déclaration du représentant permanent de la Géor­-
gie aux Nations Unies, faite lors d’une conférence de presse tenue le
3 octobre 2006, et aux termes de laquelle :
       « Il est tout à fait clair que la force russe de maintien de la paix
    n’est ni impartiale, ni internationale. Elle s’est montrée incapable de
    mener à bien les principales tâches définies dans son mandat — créer
    des conditions de sécurité favorables au retour de centaines de mil-
    liers de ressortissants géorgiens victimes du nettoyage ethnique. Elle
    est devenue la force qui s’emploie à dresser artificiellement les parties
    les unes contre les autres. » (Arrêt, par. 92.)
   Il en va de même de l’allocution prononcée par le président de la
­Géorgie devant l’Assemblée générale des Nations Unies le 26 sep-
tembre 2007, aux termes de laquelle : « L’histoire de l’Abkhazie … consti-
tue l’un des nettoyages ethniques les plus terrifiants du XXe siècle, et
pourtant oublié. Depuis que les soldats de la paix russes ont été déployés,
plus de 2000 Géorgiens ont péri, et c’est un climat de peur qui y règne. »
(Ibid., par. 94.)
   De même, une déclaration faite en décembre 2006 par le ministère géor-
gien des affaires étrangères accuse explicitement la Russie de fournir « un
soutien sans restriction et des armements aux régimes séparatistes dont il est
de notoriété publique qu’ils ont procédé à un nettoyage ethnique des Géor-
giens » (mentionnée au paragraphe 93 de l’arrêt) ; un communiqué de presse,
émanant du même ministère le 19 avril 2008, mentionne « l’annexion de facto
de régions … qui font partie intégrante de la Géorgie et le mépris des droits
de l’homme d’une grande majorité de la population de ces régions, victimes
d’un nettoyage ethnique » (ibid., par. 97) ; ou encore un communiqué de
presse du même ministère, du 17 juillet 2008, prétend que la véritable inten-
tion de Moscou est de « consacrer juridiquement les conséquences du net-
toyage ethnique perpétré par des citoyens russes » (ibid., par. 104).

                                                                           99

     convention sur la discrimination raciale (op. diss. comm.) 166

   79. Ces différents documents et déclarations ne sont pas ignorés par
l’arrêt. Celui‑ci les examine dans sa partie relative à la première exception
préliminaire, c’est‑à‑dire en vue de rechercher si, et dans l’affirmative à
partir de quelle date, il existait un différend entre les Parties. Chacun
d’entre eux est écarté comme dépourvu de pertinence pour les besoins de
l’affaire, au motif que le document ou la déclaration en cause accuse la
Russie, mais sans que cette accusation soit relative à un comportement
entrant, ratione materiae, dans le champ de la CIEDR, ou au motif que le
document en cause allègue bien des actes de discrimination ethnique, mais
sans en accuser expressément la Russie, ou encore que les griefs exprimés
se rapportent à des actes de nettoyage ethnique commis au début des
années 1990, soit avant l’entrée en vigueur de la CIEDR entre les Parties.
   80. Malgré l’insistance que met la Cour à écarter chacun de ces docu-
ments, son analyse, selon nous, ne résiste guère à un examen sérieux.

   Les déclarations et documents en cause ne comportent certes aucune
référence explicite à la CIEDR. Mais l’arrêt admet, en se référant à la
jurisprudence antérieure de la Cour, que, « [s]’agissant du fond des négo-
ciations … l’absence de référence expresse à l’instrument pertinent n’in-
terdi[t] pas d’en invoquer la clause compromissoire » (arrêt, par. 161). Dès
lors, la question est seulement de savoir si les documents en cause se
réfèrent en substance à la discrimination raciale ou, plus généralement, à
des questions susceptibles d’entrer dans le champ ratione materiae de la
CIEDR. A cet égard, on ne peut qu’être étonné de voir la Cour écarter,
comme dépourvues de lien avec la CIEDR ou ne contenant aucune allé-
gation de discrimination raciale visant la Russie, les nombreuses déclara-
tions par lesquelles les autorités géorgiennes ont accusé la Russie, bien
avant le 9 août 2008, de favoriser le nettoyage ethnique, ou de chercher à
en « légaliser » les conséquences.
   81. Particulièrement significatif, à cet égard, est le traitement que l’ar-
rêt réserve à deux déclarations émanant du ministère géorgien des affaires
étrangères.
   La première est celle du 22 décembre 2006 qui, comme il a été dit plus
haut, accuse la Russie de fournir « un soutien sans restriction et des arme-
ments aux régimes séparatistes dont il est de notoriété publique qu’ils ont
procédé à un nettoyage ethnique des Géorgiens ». Sans la citer, l’arrêt
mentionne cette déclaration (ibid., par. 93), mais pour ajouter aussitôt
que, selon la Cour, elle se réfère aux événements qui se sont déroulés au
début des années 1990, donc à une date antérieure à l’adhésion de la
Géorgie à la CIEDR. Pourtant, rien dans la déclaration en cause ne per-
met de considérer que les comportements incriminés, à savoir l’aide allé-
guée de la Russie à des autorités qui se sont livrées à des actes de nettoyage
ethnique, seraient antérieurs à 1999. Cela ne résulte que de la très libre
interprétation qu’en fait la Cour.
   La seconde déclaration est celle du 17 juillet 2008, sous forme de com-
muniqué de presse, par laquelle le même ministère des affaires étrangères
affirmait que le véritable objectif de Moscou était de « consacrer juridi-

                                                                          100

     convention sur la discrimination raciale (op. diss. comm.) 167

  quement les conséquences du nettoyage ethnique perpétré par des citoyens
  russes à l’instigation de leur gouvernement afin de faciliter l’annexion
  d’une partie intégrante du territoire internationalement reconnu de la
  Géorgie ».
     A la différence de la précédente, cette déclaration est bel et bien repro-
duite dans l’arrêt (par. 104). Mais la Cour en fait ensuite une lecture éton-
nante. Selon elle, « la référence au nettoyage ethnique peut … être
considérée comme ayant trait aux événements du début des années 1990 »,
par ailleurs « le thème principal [de la déclaration] était la préoccupation de
la Géorgie à propos … de [son] intégrité territoriale », de telle sorte que, en
définitive, ladite déclaration « soulevait … la question de la bonne exécu-
tion du mandat de la force de maintien de la paix … et non celle du respect
par la Fédération de Russie de ses obligations au titre de la CIEDR ».
     Là encore, on est frappé par la grande liberté que prend la Cour avec le
texte qu’elle est supposée commenter. Rien dans la déclaration en cause
ne permet de limiter son objet à des événements survenus au début des
­années 1990. A supposer que l’allégation de « nettoyage ethnique » se réfère
 à des faits commis plus de quinze ans avant la déclaration — ce que rien ne
 permet d’affirmer avec certitude —, il est certain, en tout cas, que l’accusa-
 tion de chercher à « consacrer juridiquement les conséquences du nettoyage
 ethnique » ne peut se référer qu’au comportement (allégué) de la Russie au
 moment même où la déclaration est faite. En outre, le fait que la même
 ­déclaration mette en cause la bonne exécution par la Russie du mandat de
  la force de maintien de la paix, ce qui est exact, n’empêche nullement qu’elle
  puisse se rapporter aussi, en substance, au non-respect d’obligations résul-
  tant de la CIEDR, et c’est clairement le cas lorsqu’elle mentionne une vo­
  l­onté de « consacrer juridiquement les conséquences du nettoyage ethnique
  perpétré par des citoyens russes à l’instigation de leur gouvernement ».
     82. Face à ces accusations répétées, la position de la Russie n’a jamais
  varié. Elle a toujours consisté à nier toute responsabilité dans des actes de
  nettoyage ethnique, et à affirmer que ses forces armées se comportaient de
  manière impartiale, en tant que forces d’interposition, dans l’intérêt du
  maintien de la paix et de la sécurité dans la région. S’il y a eu des compor-
  tements relevant du nettoyage ethnique et de la discrimination raciale, ils
  ont été le fait des autorités locales et de certains groupes en Ossétie du
  Sud et en Abkhazie, et non de personnes agissant pour le compte de la
  Fédération de Russie. Le conflit, à cet égard, oppose la Géorgie aux deux
  provinces en question, non la Géorgie à la Russie.
     83. Cette position constante a été largement confirmée par les plaidoi-
  ries devant la Cour des représentants de la Russie. En niant l’existence
  d’un différend entre elle‑même et la Géorgie relativement à l’interpréta-
  tion ou à l’application de la CIEDR, la Russie a surtout entendu souli-
  gner que les actes de nettoyage ethnique et de discrimination raciale, pour
  autant qu’il en ait été commis, ont été le fait de personnes dont la conduite
  ne lui était en rien attribuable, pas plus directement qu’indirectement.
  Cela démontre que la Russie rejette radicalement, et a toujours ainsi
  rejeté, les accusations formulées par la Géorgie.

                                                                            101

     convention sur la discrimination raciale (op. diss. comm.) 168

   84. Dans ces conditions, notre conclusion est simple : à la date d’intro-
duction de la requête, il était clairement établi qu’il n’existait aucune pos-
sibilité raisonnable de règlement négocié du différend tel que présenté à la
Cour, et la condition exigée par l’article 22, si c’en est une, était remplie.
   85. Avant de conclure, nous croyons devoir encore insister sur le fait
que notre analyse n’implique aucune prise de position sur le fond. Au
stade actuel, la question n’était pas pour la Cour de décider si les griefs de
la Géorgie sont fondés ou non, et si la Russie a raison de les rejeter pure-
ment et simplement, comme elle le fait, de manière catégorique. Il se peut
que les reproches adressés par la Géorgie à la Fédération de Russie soient
totalement infondés ; il se peut donc que la Russie ait raison de les rejeter
en bloc, et de refuser d’entrer dans une négociation portant sur des griefs
artificiels sur lesquels, de son point de vue, il n’y a pas lieu de négocier.
Mais cela concerne le fond de l’affaire. Justifiée ou non, la fin de non‑­
recevoir opposée par la Russie aux accusations de la Géorgie créait les
conditions nécessaires pour que la Cour puisse connaître du différend.
Pour paraphraser l’arrêt rendu en l’affaire du Sud-Ouest africain (voir
paragraphe 61 ci‑dessus), « [t]ant que l’on demeure inébranlable de part et
d’autre … il n’y a aucune raison qui permette de penser que le différend
soit susceptible d’être réglé par de[s] … négociations entre les Parties »
(Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 346).


                          Conclusion générale

    86. Par l’arrêt qu’elle rend, la Cour se déclare incompétente pour
connaître d’une affaire dans laquelle elle a, il y a moins de trois ans,
ordonné aux Parties de se conformer à certaines mesures à titre conserva-
toire, après avoir estimé qu’elle avait, prima facie, compétence pour
connaître du différend. Elle a certes parfaitement le droit de parvenir,
après un débat approfondi sur la compétence, à une conclusion différente
de celle à laquelle elle était parvenue prima facie au stade des mesures
conservatoires, au terme d’un débat nécessairement plus sommaire. Mais,
comme il est néanmoins toujours fâcheux que la Cour ait rendu une déci-
sion juridiquement contraignante pour les parties dans une affaire dont
elle constate, in fine, qu’elle n’a pas compétence pour en connaître, on
pourrait légitimement s’attendre à ce qu’elle ne se place dans cette position
inconfortable que lorsqu’elle découvre, à la suite du débat sur les excep-
tions préliminaires, de solides raisons qui lui avaient échappé dans un pre-
mier temps, la contraignant à décliner sa compétence. Le moins que l’on
puisse dire, c’est que l’arrêt ne démontre pas de façon convaincante que la
Cour se trouvait dans une telle situation, il s’en faut de beaucoup.
    De même, la Cour décline pour la première fois sa compétence pour la
seule raison que le demandeur n’a pas suffisamment tenté de régler le
­différend par la voie de négociations avec le défendeur avant de venir
 devant le juge. Elle avait presque toujours rejeté auparavant une telle

                                                                         102

     convention sur la discrimination raciale (op. diss. comm.) 169

exception, et ne l’avait jamais accueillie seule, dans des affaires très diffé-
rentes les unes des autres quant aux circonstances de fait. Eu égard à
l’objet de ce différend et aux circonstances de l’espèce, il est bien difficile
de comprendre comment la Cour a pu trouver dans la présente affaire
l’occasion appropriée de faire preuve d’une semblable rigueur. En réalité,
l’explication est qu’elle n’a pas appliqué ici ses critères habituels.
   87. Nous sommes d’avis que la deuxième exception préliminaire aurait
dû être rejetée tout comme la première. Par ailleurs, la Russie n’a pas
maintenu lors de la procédure orale sa troisième exception (exception
d’incompétence ratione loci) en tant qu’exception préliminaire, puisqu’elle
a elle‑même soutenu qu’elle ne présentait pas un caractère exclusivement
préliminaire et n’avait donc pas à être examinée à ce stade. Enfin, la qua-
trième exception préliminaire (exception d’incompétence ratione temporis)
était en réalité dépourvue d’objet, les griefs articulés par la demanderesse
étant relatifs à des faits survenus après le 2 juillet 1999, date d’entrée en
vigueur de la CIEDR entre les Parties.
   88. C’est pourquoi, à notre avis, la Cour aurait dû affirmer sa compé-
tence pour connaître de l’affaire, et nous regrettons qu’elle en ait décidé
autrement.

                                                 (Signé) Hisashi Owada.
                                                  (Signé) Bruno Simma.
                                                (Signé) Ronny Abraham.
                                                (Signé) Joan Donoghue.
                                                  (Signé) Giorgio Gaja.




                                                                           103

